DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 19-22, 24-25, 27-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22, 24-25, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0296777 A1).
Regarding claim 19, Kim discloses a method performed by a radio network node (401) for handling an update of a protocol data unit, PDU, session, for a wireless device (400) in a wireless communication network (paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]), the method comprising: transmitting to a network node (402), an indication indicating one or more quality of service, QoS, flows or PDU sessions to be released (e.g. fig. 2-7; paragraph [0008]-[0011]; [0055]; [0059]-[0060]; [0072]-[0073]; [0104]; [0110]; [0115]; [0121]-[0122]; [0126]-[0127]; and so on, clearly illustrating the transmission of QoS and/or PDU sessions to be released from gNB 401 to 5GC-C 402); receiving a confirmation indication from the network node, the confirmation indication indicating one or more QoS flows or PDU sessions released and/or not released (fig. 2-7; paragraph [0008]-[0011]; [0055]; [0061]-[0064]; [0074]-[0077]; [0105]; [0111]; [0123]; [0128]; and etc., explaining a confirmation indication response indicating whether to release the QoS flows and/or PDU sessions is transmitted from 402 to 401); and handling the update of the PDU session based on the received confirmation indication (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129], 
Kim doesn’t explicitly disclose for the one or more QoS flows or PDU sessions that failed to be released, a failure cause for the failure of the one or more releases, the confirmation indication further comprising a special cause value indicating that the radio network node not release at least one QoS flow or PDU session.
Tang for the one or more QoS flows or PDU sessions that failed to be released, a failure cause for the failure of the one or more releases, the confirmation indication further comprising a special cause value indicating that the radio network node not release at least one QoS flow or PDU session (paragraph [0101]; [0107]; [0113]; [0132]; [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use for the one or more QoS flows or PDU sessions that failed to be released, a failure cause for the failure of the one or more releases, the confirmation indication further comprising a special cause value indicating that the radio network node not release at least one QoS flow or PDU session as taught by Tang into Kim in order to reduce degradation, and to improve performance and efficiency of communication.
Regarding claim 20, Kim discloses handling comprises handling release of one or more QoS flows of the PDU session (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]).  
Regarding claim 21, Kim further discloses comprising: determining to update the PDU session of the wireless device (figs. 4-7). 
Regarding claim 22, Kim discloses transmitting the indication indicating one or more QoS flows or PDU sessions to be released further comprises transmitting a cause of the release (paragraph [0060]; [0073]; [0092]-[0093]; [0115]; [0146]; [0154]; [0162]). 
Regarding claim 24, Kim discloses a method performed by a network node (402) for handling an update of a protocol data unit, PDU, session for a wireless device (400) in a wireless communication network (paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]), the method comprising: receiving an indication from a radio network node (401), wherein the indication indicates one or more quality of service, QoS, flows or PDU sessions to be released (e.g. fig. 2-7; paragraph [0008]-[0011]; [0055]; [0060]-[0062]; [0073]-[0075]; [0104]-[0105]; [0110]-[0111]; [0115]; [0122]-[0123[; [0127]-[0128]; and so on) and handling the update comprises: passing a non-access stratum, NAS, PDU received for the PDU session to the wireless device (figs. 6-7; paragraph [0144]; [0128]; and so on); at least one of initiating a reconfiguration towards the wireless device and de-associating a corresponding Data Radio Bearer for the released one or more QoS flows or PDU sessions (e.g. figs. 6-7); and transmitting a confirmation indication to the radio network node, which confirmation indication indicates one or more QoS flows or PDU sessions released or not released (e.g. fig. 2-7; paragraph [0008]-[0011]; [0055]; [0062]-[0064]; [0074]-[0078]; [0105]-[0106]; [0111]-[0112]; [0116]-[0119]; [0123]-[0124]; [0128]; and so on). 
Kim doesn’t explicitly disclose for the one or more QoS flows or PDU sessions that failed to be released, a failure cause for the failure of the one or more releases, the confirmation 
Tang for the one or more QoS flows or PDU sessions that failed to be released, a failure cause for the failure of the one or more releases, the confirmation indication further comprising a special cause value indicating that the radio network node not release at least one QoS flow or PDU session (paragraph [0101]; [0107]; [0113]; [0132]; [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use for the one or more QoS flows or PDU sessions that failed to be released, a failure cause for the failure of the one or more releases, the confirmation indication further comprising a special cause value indicating that the radio network node not release at least one QoS flow or PDU session as taught by Tang into Kim in order to reduce degradation, and to improve performance and efficiency of communication.
Regarding claim 25, Kim further discloses comprising receiving from the radio network node an indication indicating cause of the release (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]). 
Regarding claim 27, the claim includes features identical to the subject matter mentioned in the rejection to claim 19 above. The claim is a mere reformulation of claim 19 in order to define the corresponding radio network, and the rejection to claim 19 is applied hereto.
Regarding claim 28, Kim discloses the radio network node is configured to handle the update by being configured to handle release of one or more QoS flows of the PDU session (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]). 
Regarding claim 29, Kim discloses the radio network node is further configured to determine to update the PDU session of the wireless device (figs. 4-7). 
Regarding claim 30, Kim discloses the radio network node is further configured to transmit a cause of the release (paragraph [0060]; [0073]; [0092]-[0093]; [0115]; [0146]; [0154]; [0162]). 
Regarding claim 31, Kim discloses the radio network node is configured to handle the update by being configured to pass a non-access stratum, NAS, PDU received for the PDU session to the wireless device; initiate a reconfiguration towards the wireless device; and/or de-associate a corresponding Data Radio Bearer for the released one or more QoS flows or PDU sessions (figs. 4-7). 
Regarding claim 32, the claim includes features identical to the subject matter mentioned in the rejection to claim 24 above. The claim is a mere reformulation of claim 24 in order to define the corresponding radio network, and the rejection to claim 24 is applied hereto.
Regarding claim 33, Kim discloses the network node is configured to receive from the radio network node, an indication indicating cause of the release (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461